Case 1:17-cv-24380-FAM Document 70 Entered on FLSD Docket 11/16/2018 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA
                                CaseNum ber:17-24380-CIV-M ORENO

    ESTHER VEN TURA DE REN DON and JUAN
    M ARIA RENDON GUTIERREZ,

                  Plaintiffs,
    VS.
    VIVIANE VENTURA andM ICHAEL D .
    VENTUM ,

                  Defendants.


      ORDER GM NTING M OTIO N TO TAX COSTS AND FINAL CO ST JU
                                                                                DGM ENT
           THIS CAUSE cam e before the Courtupon Petitioner's Petitioner's M otion for Costs

    (D.E.64,65),filedonOctober26.2018    .



          THE COURT has considered the motion the pertinent portions of the record
                                                                                  , and is
                                             ,

 otherwise fully advised in the premises. Petitioner's Counselsubm itted an Aftidavitwith the

 Courtasto the taxablecostsincurred in thisaction and therebeing no opposition
                                                 ,                            ,i
                                                                               tis
          ADJUDGED thatthem otion isGRANTED . Further,itis

          ADJUDGED thatPetitionerrecoverfrom Respondents$1,296.14. The Courtdoes not
award the $2,239.73 for service of the summ ons and subpoenas because those costs are
excessive. Interest shall accrue on thisjudgment atthe statutory rate.    For which sum 1et
execution issue.

          DON E A N D ORD ERED in Cham bers atM iam i Florida,this         of        20
                                                      ,                                   .
                                                                      x



                                             FED ERICO A .
C                                            UNITED STAT      ISTRICT JUDGE
 opiesftlrnished to:
CounselofRecord
